DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (figures 1 and 2) in the reply filed on 08/27/2021 is acknowledged.
	Applicant states all claims (1-18) read on the elected species.  Examiner respectfully disagrees.
	Examiner asserts claims 3 and 9 are a limitation found in figure 7 (species V), Claims 4 and 10 is drawn to limitations found in figure 3 (species II), and Claims 5 and 12 are drawn to limitations found in Figure 6 (Species IV).
	Therefore claims 3-5, 9-11 are withdrawn from consideration for being drawn to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2014/0001624 to Wityak et al.
In re claims 1 and 7, Wityak discloses a heat transfer member reinforcement structure comprising:
	A main body (base plate (12)) having a first side (top side with respect to figure 2) and a second side (bottom side with respect to figure 2) and a reinforcement member (core (22)), the reinforcement member being fully embedded in and integral to the main body (see figure 2).
	Specifically with respect to claim 7, the embedded nature of the reinforcement member discloses the reinforcement member being lower than the first side (the top side).
	Please note with respect to the limitation of the reinforcement member being fully embedded in the main body by means of integral insert injection molding, applicant has not disclosed any specific criticality to the limitation.  Specifically page 6 of the instant specification (paragraph [0025] of the publication) states that the reinforcement member is embedded in the main body by means of integral insert injection molding and states that alternatively an integral connection of components can be accomplished by other ways such as die casting or casting.  Therefore examiner asserts the manner which the reinforcement member does not provide any specific structural limitation outside of creating an integral structure and therefore is a process of making the apparatus.  Therefore outside the requirement of the reinforcement member being embedded within the main body in an integral manner the remainder of the product by process limitation is not being given patentable weight.

	In re claims 2 and 8,  Wityak discloses the apparatus as described above including the main body having a pair of first lateral sides (left and right side with respect to figure 3) and a pair of second lateral sides (top and bottom with respect to figure 3), the reinforcement member being correspondingly disposed in a position in adjacency to the first lateral sides and the second lateral sides (see figure 3, core structure is located in the center of the plate which is adjacent to all sides of the apparatus).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2019/0364695 to Lee et al. discloses a device where a reinforcement means is formed via insert injection molding, U.S. PG-Pub 2016/0133558 to Stahr et al. discloses a heat transfer device with similar structures and components, U.S. PG-Pub 2013/0199832 to Galster et al. discloses an apparatus with embedded reinforcement members, U.S. PG-Pub 2005/0241801 to Mitchell et al. discloses a heat sink apparatus with a reinforced member, U.S. PG-Pub 2002/0056542 to Yamamoto et al. discloses a heat transfer apparatus with an embedded reinforcement member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649